Citation Nr: 1522260	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression, claimed as hyperventilation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In March 2011, the claim was remanded in order to afford the Veteran a Board hearing; a review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In August 2011, the Veteran requested a postponement of the Board hearing; however, he was still scheduled to appear at the Newark RO for a video-conference hearing before a Veterans Law Judge in September 2011.  The Veteran failed to appear for said hearing.  In April 2013, he waived his right to any further hearing pursuant to 38 C.F.R. § 20.704(e).

In November 2013, the claim was again remanded for further development.  The Board's remand instructions in the present appeal have not been complied with; further action to ensure compliance with the remand directives is required.  Stegall, 11 Vet. App. at 271.

The Veteran also appealed the denial of service connection for tinnitus.  In August 2014, the RO issued a rating decision granting service connection and assigned a 10 percent disability rating, effective September 24, 2008.  This was a substantial grant of the benefit sought.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his acquired psychiatric disorder, to include PTSD with depression, is due to his military service.  Specifically, he has asserted two in-service stressors including witnessing the death of a friend and fellow service member during his active duty service.  The Veteran described that in mid-1964, he witnessed a fellow service member, named Onkow, walk into an airplane propeller and died onboard of the U.S.S. Essex (CVS -9).  

In the November 2013 Board remand, the Board instructed the AOJ to undertake the appropriate action to search for the ship logs of the U.S.S. Essex (CVS -9) from May 1964 through July 1964, to verify the Veteran's reported stressor.  Furthermore, the Board's instructions also provided "all pertinent leads should be followed up" and for the AOJ to associate all records and responses with the claims file.

To that end, an August 2014 formal finding of lack of information required to corroborate stressors was issued.  The AOJ reasoned that the U.S.S. Essex (CVS -9) deck logs for the period of "May to July 1964," were reviewed and the Veteran's stressor could not be verified.  However, the claims file shows no evidence that the AOJ obtained and/or reviewed said deck logs.  In fact, correspondence received from the National Archives and Records Administration and Naval History and Heritage Command shows that further inquiries must be made to obtain such relevant records.  Therefore, pursuant to Stegall, a remand is necessary to comply with the November 2013 remand instructions.  Stegall, 11 Vet. App. at 271.

Also, a review of the claims file reveals VA treatment records that document a diagnosis of PTSD in addition to several other psychiatric diagnoses such as depression, anxiety, and alcohol abuse.  See, e.g., VA treatment records dated March 2008, November 2008, and March 2009.  Specifically, a June 2008 VA treatment record indicates that the Veteran's alcohol abuse is secondary to his PTSD. 

Crucially, the Veteran has not been afforded a VA examination with respect to these diagnosed psychiatric disorders.  Upon remand, after the requested development has been completed, the Veteran should be afforded a VA examination to address the outstanding questions of nexus pertaining to the pending claim.
Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since March 2009 and associate any obtained records with the claims file.

2.  Undertake any appropriate action, to include contacting the Joint Services Records Research Center, to obtain the U.S.S. Essex (CVS-9) ship logs from May 1964 through July 1964 and determining whether a serviceman walked into an airplane propeller and died onboard.  Associate all development (to include any obtained records and correspondence) with the claims file.  If these records cannot be found, or if they have been destroyed a formal finding of unavailability shall be made and associated with the claims file.

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted, including psychological testing to help determine the nature of the Veteran's acquired psychiatric disability.

The examiner should determine whether the veteran currently suffers from PTSD related to a corroborated stressor(s) in service.  

For any current psychiatric disability other than PTSD identified (i.e. any psychiatric disability diagnosed since March 2008), the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any psychiatric disabilities diagnosed since March 2008 (including, but not limited to, depression, anxiety, and any PTSD).  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner shall specify the stressors that support the diagnosis.

If the examiner determines that the Veteran has a psychiatric disability related to his military service, then the examiner shall address whether the psychiatric disability caused or aggravated the Veteran's alcohol abuse.  See VA treatment record dated June 2008.

The examiner must provide reasons for each opinion given.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



